Appellant’s admission was knowingly, intelligently and voluntarily made. The admission did not become final until after the court fully advised appellant and his mother of the rights appellant would be waiving. Appellant’s challenges to his admission allocution raise matters of form rather than substance. Reversal is not warranted either by the fact that the factual inquiry preceded the advisement of rights (see Matter of Leon T., 23 AD3d 256 [1st Dept 2005]) or the fact that appellant’s mother’s allocution incorporated her son’s allocution by reference (see Matter of Humberto R., 81 AD3d 471 [1st Dept 2011]).
We also find that the court sufficiently explained the right to remain silent. Concur — Gonzalez, EJ., Saxe, DeGrasse, Freedman and Román, JJ.